


110 HR 6991 IH: To establish an Energy Policy Council to develop a

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6991
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish an Energy Policy Council to develop a
		  National Energy Plan and monitor the implementation thereof, and for other
		  purposes.
	
	
		1.Establishment of Energy
			 Policy CouncilThere is
			 established an Energy Policy Council (in this Act referred to as the
			 Council) within the Executive Office of the President, which
			 shall consist of—
			(1)the Secretary of Energy, or the Secretary’s
			 designee, who shall serve as chairman of the Council;
			(2)the Secretary of
			 Transportation, or the Secretary’s designee;
			(3)the Secretary of
			 Housing and Urban Development, or the Secretary’s designee;
			(4)the Secretary of
			 Defense, or the Secretary’s designee;
			(5)the Administrator
			 of the Environmental Protection Agency, or the Adminstrator’s designee;
			(6)the Secretary of
			 Agriculture, or the Secretary’s designee; and
			(7)the Secretary of
			 Commerce, or the Secretary’s designee.
			2.First
			 meetingThe Council shall hold
			 its first meeting not later than 30 days after the date of enactment of this
			 Act.
		3.FunctionsThe Council shall, not later than 4 months
			 after the first meeting described in section 2, transmit to the
			 Congress—
			(1)a
			 National Energy Plan, developed in consultation with other appropriate Federal
			 agencies, to—
				(A)guide and ensure
			 the coordinated implementation of United States energy policies; and
				(B)address—
					(i)reducing our dependence on foreign
			 oil;
					(ii)strengthening
			 national security;
					(iii)lowering energy
			 costs for consumers;
					(iv)creating markets
			 for clean energy jobs;
					(v)reducing global
			 warming;
					(vi)increasing energy
			 efficiency;
					(vii)creating new
			 pathways for innovative energy research and development; and
					(viii)any other
			 national energy goals the Council considers appropriate; and
					(2)a
			 plan for comprehensive Federal departmental reform, as necessary and
			 appropriate to—
				(A)eliminate wasteful spending;
				(B)eliminate
			 overlapping programs; and
				(C)establish a
			 consolidated entity, to be known as the Department of Energy Policy, to help
			 carry out the energy plan transmitted under paragraph (1).
				4.ReportsUntil the establishment of the Department of
			 Energy Policy, the Council shall annually, after the transmittal of the plans
			 under section 3, transmit to the Congress a report that—
			(1)reviews such plans
			 and recommends appropriate amendments thereto;
			(2)assesses the implementation of such plans
			 by Federal agencies; and
			(3)makes
			 recommendations for any additional improvements to United States energy
			 policies.
			5.StaffThe Council may hire staff to enable it to
			 preform its functions under this Act.
		
